         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 1 of 15



                        ‘IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

VICTORIA ROSE DRESSEL,
Plaintiff,

  v.                                              Civil Action No. ELH-19-1556

SAFEWAY, INC.,
Defendants.



                                 MEMORANDUM OPINION

       Victoria Dressel, while proceeding pro se, filed an employment discrimination action

against Safeway, Inc. (“Safeway”) on May 28, 2019.          ECF 1; ECF 1-1 (collectively, the

“Complaint”). She appended seven exhibits to the Complaint (ECF 1-2 to ECF 1-8). Dressel

alleges that Safeway discriminated against her on the basis of a physical disability and failed to

provide her with a reasonable accommodation, in violation of the Americans with Disabilities Act

of 1990 (the “ADA”), as amended, 42 U.S.C. § 12101 et seq. ECF 1 at 4-6; see ECF 1-1 at 3.

Thereafter, Ms. Dressel retained counsel, who entered a notice of appearance on September 10,

2019. ECF 18.

       More than a year later, on August 17, 2020, plaintiff moved to amend the Complaint. ECF

33 (the “Motion”). The Motion was filed five weeks after the extended deadline for amendment

of pleadings. A proposed amended complaint (“Amended Complaint”) (ECF 33-2) was appended

to the Motion.

       The Amended Complaint contains three counts. In addition to the claim for failure to

provide reasonable accommodation (Count Two), the Amended Complaint asserts two new

claims: “intentional disability discrimination,” in violation of the ADA (Count One), and failure

to “engage . . . in an interactive process, in good faith,” in violation of the ADA (Count Three).
           Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 2 of 15



ECF 33-1 at 6-7. Additionally, each count includes a new demand for $300,000 in damages “for

emotional distress” as well as $500,000 in punitive damages, in contrast to the $18,000 in punitive

damages originally sought. Id.

       Safeway opposes the Motion. ECF 34. Plaintiff has replied. ECF 37.

       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, I shall deny the Motion.

                                       I.      Background 1

       As noted, plaintiff was self-represented at the time the suit was filed. For present purposes,

it is not necessary to provide a full recitation of the factual allegations. However, some background

is useful to understand the dispute.

       According to the Complaint, in February of 2016 Ms. Dressel was employed at a Safeway

store in Baltimore County, Maryland, where she worked “as a sandwich maker.” ECF 1 at 2; ECF

1-1 at 1. Plaintiff alleges that on February 17, 2016, she “sustained injuries to [her] knees as a

passenger in an automobile accident,” and did not return to work for one week. ECF 1-1 at 1. On

February 29, 2016, plaintiff was allegedly “reassigned” to “tend[] the hot bar and prepare[]

rotisserie chickens,” which required “lift[ing] 50-60 pounds of chicken about 10-30% of the time”

and doing “more cleaning up.” Id.

       On May 8, 2016, Ms. Dressel “went to Patient First and was put on light duty restrictions

of no bending and not lifting 10 pounds for the next 10 days.” Id. The following day she “provided

these restrictions to the store manager,” who then did not “allow [her] to return to work.” Id.

According to plaintiff, on May 11, 2016, her “general physician” extended the work restrictions



       1
       For purposes of the Motion, the Court shall assume the truth of the factual allegations in
the Complaint.

                                                -2-
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 3 of 15



through late June. Id. A subsequent “MRI show[ed] clear trauma to [her] knees due to the car

accident.” Id.

       Ms. Dressel did not return to work. See id. at 1-3. Plaintiff alleges that she sought to

participate in the “formal Job Accommodation Committee process (JACP) with HR representative,

Jessica Page. . . .” Id. at 1. The Complaint references a letter dated July 19, 2016, which Ms. Page

sent to plaintiff, and which is appended to the Complaint. See ECF 1-2; see also ECF 1-1 at 2.

The letter begins: “You have indicated that you may have a medical condition, which may or may

not have a bearing on you [sic] job as Service Clerk/Deli. It is possible you may need a job

accommodation.” ECF 1-2 at 1. The letter also outlined the process by which defendant was to

seek an evaluation from plaintiff’s “treating physician(s). . . .” Id. In closing, the letter stated:

“[T]he Accommodation Committee will review the records and make a determination as to

whether a job accommodation is warranted.” Id.

       Ms. Dressel asserts that beginning in September 2016, she “experienced untimely

responses from Ms. Page” regarding the status of the JACP process. ECF 1-1 at 2. Further,

plaintiff alleges that on various dates during January and February of 2017, she contacted or

attempted to contact Ms. Page, either to provide or request updates. Id. In particular, Ms. Dressel

claims that on or after January 8, 2017, she spoke with Ms. Page, who told plaintiff that she

“thought [plaintiff] was back to work[.]” Id.

       On March 7, 2017, Ms. Dressel submitted an intake questionnaire to the U.S. Equal

Employment Opportunity Commission (“EEOC”). Id. at 1; see ECF 1-2 at 24-27. In response to

the question, “What happened to you that you believe was discriminatory?” plaintiff wrote: “I was

never accommodated for a doctor-exhausted, light duty position due to a car accident. It has taken

too long.” EF 1-2 at 25.



                                                -3-
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 4 of 15



       Ms. Dressel avers that on March 21, 2017, Ms. Page informed plaintiff that “the Job

Accommodation Committee chose the Starbucks position for [her].” ECF 1-1 at 2. Plaintiff asserts

that she told Ms. Page that that her “injuries would not allow for [her] to perform the full duties

required,” and she asked to be considered instead “for the Pharmacy Technician position.” Id.

According to plaintiff, Ms. Page “agreed.” Id.

       During April and May of 2017, plaintiff submitted additional paperwork to Ms. Page and

had multiple exchanges with her. Id. at 2-3. Then, on July 11, 2017, Ms. Page called plaintiff and

told her “to call different stores to see if they had any available Pharmacy Technician positions.

She said that she would also do the same.” Id. at 3. Plaintiff did not “receive favorable responses

from the stores at the time,” nor did she “receive any communication from Ms. Page regarding her

search.” Id.

       Ms. Dressel was not contacted by Ms. Page until November 2018, when Ms. Page offered

her “the Pharmacy Technician position.” Id. At that time, plaintiff “was negotiating with them

through the EEOC.” Id. Plaintiff adds that she did not “receive[] a regular paycheck from

Safeway, Inc. from August 2016 to September 2018, when they let [her] go.” Id. at 1.

       As noted, Ms. Dressel initiated this suit on May 28, 2019. ECF 1. Safeway answered on

August 2, 2019. ECF 13. The Court issued a Scheduling Order on August 28, 2019 (ECF 17),

which set a discovery deadline of January 21, 2020. Id. at 3. Counsel for plaintiff entered his

appearance almost a year later, on September 10, 2019. ECF 18. And, at the parties’ request (ECF

19), by Order of September 26, 2019 (ECF 22), I stayed discovery while the parties explored

settlement. The case did not settle, however.

       By Scheduling Order of February 25, 2020 (ECF 28), I granted the joint motion to modify

the Scheduling Order. See ECF 27. The Court set April 20, 2020, as the deadline for amendment



                                                 -4-
           Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 5 of 15



of pleadings. ECF 28. However, in light of the COVID-19 pandemic that has subsequently

gripped the nation, Chief Judge Bredar extended certain filing deadlines. In a Standing Order of

April 10, 2020, he extended by 84 days all filing deadlines that fell between March 16, 2020 and

June 5, 2020. 2 Accordingly, the deadline for amendment of pleadings was extended to July 13,

2020. The Motion was filed on August 17, 2020, five weeks after the extended deadline. ECF 33.

                                   II.     Standard of Review

       Plaintiff has not identified any legal standard applicable to a motion to amend, either in the

Motion or the Reply. However, she insists that Safeway will not be prejudiced if the Motion is

allowed. Safeway counters that plaintiff has not satisfied either Fed. R. Civ. P. 16 or Rule 15. I

discuss each rule, in turn.

       A complaint may be amended “once as a matter of course” within twenty-one days of

service of a defendant’s answer or motion under Fed. R. Civ. P. 12(b), (e), or (f), “whichever is

earlier.” Fed. R. Civ. P. 15(a)(1)(b). “In all other cases, a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

       The court “should freely give leave when justice so requires.” Id. However, where, as

here, a party “moves to amend after the deadline established in the scheduling order for doing so,

Rule 16(b)(4) becomes the starting point in the Court's analysis.” Wonasue v. Univ. of Maryland

Alumni Ass’n, 295 F.R.D. 104, 106 (D. Md. 2013); see Faulconer v. Centra Health, Inc., 808 F.

App’x 148, 152 (4th Cir. 2020).




       2
         See In re: Court Operations Under the Exigent Circumstances Created by COVID-19,
Case 1:00-mc-00308, Standing Order 2020-07 (D. Md. Apr. 10, 2020). On May 22, Chief Judge
Bredar issued Standing Order 2020-11. That Order did not, however, modify the Court’s prior
orders concerning filing deadlines set to fall between March 16 and June 5, 2020.

                                               -5-
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 6 of 15



                                            A.      Rule 16

        Rule 16(b)(4) provides: “A schedule may be modified only for good cause and with the

judge’s consent.” Thus, a movant must demonstrate good cause to satisfy Rule 16(b)(4). See

Faulconer, 808 F. App’x at 152; Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.

2008); Wonasue, 295 F.R.D. at 106-07; see also United States v. Hartford Accident & Indem. Co.,

No. CV JKB-14-2148, 2016 WL 386218, at *5 (D. Md. Feb. 2, 2016) (“The burden for

demonstrating good cause rests on the moving party.”).

        The “‘touchstone’” of Rule 16(b)(4)’s “good cause requirement is ‘diligence.’” Faulconer,

808 F. App’x at 152 (citation omitted). The Fourth Circuit has endorsed this proposition several

times, in line with other circuits. Id. at 152 n.1 (collecting cases). “[O]nly diligent efforts to

comply with the scheduling order can satisfy Rule 16’s good cause standard.” Id. at 152.

        In evaluating diligence, courts focus mainly “on the timeliness of the motion to amend ‘and

the reasons for its tardy submission.’” Elat v. Ngoubene, 993 F. Supp. 2d 497, 520 (D. Md. 2014)

(quoting CBX Techs., Inc. v. GCC Techs., LLC, No. JKB–10–2112, 2012 WL 3038639, at *4 (D.

Md. July 24, 2012)). Notably, “[c]arelessness is not compatible with a finding of diligence and

offers no reason for a grant of relief.” Wonasue, 295 F.R.D. at 107 (quoting CBX Technologies,

Inc., 2012 WL 3038639, at *4).

        If, for example, the “moving party knew of the underlying conduct giving rise to a claim

but simply failed to raise it in an initial complaint, then the party” has not acted diligently, and thus

“cannot establish good cause under Rule 16.” Faulconer, 808 F. App’x at 152. In contrast, where

“‘at least some of the evidence needed for a plaintiff to prove his or her claim did not come to light

until after the amendment deadline,’ a plaintiff has ‘good cause’ for moving to amend at a later




                                                  -6-
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 7 of 15



date.” Wonasue, 295 F.R.D. at 107 (quoting Tawwaab v. Va. Linen Serv., Inc., 729 F.Supp.2d

757, 768 (D. Md. 2010)).

       In determining whether the moving party has met its burden to show good cause, courts

may also consider “whether the moving party acted in good faith, the length of the delay and its

effects, and whether the delay will prejudice the non-moving party.” Elat, 993 F. Supp. 2d at 520.

However, “‘[i]f the movant has not been diligent in meeting the scheduling order’s deadlines,’

then other factors . . . generally will not be considered.’” Faulconer, 808 F. App’x at 152 (quoting

Kmak v. Am. Century Cos., Inc., 873 F.3d 1030, 1034 (8th Cir. 2017)); accord Rassoull v.

Maximus, Inc., 209 F.R.D. 372, 374 (D. Md. 2002) (“‘If [the moving party] was not diligent, the

inquiry should end.’”) (citation omitted).

                                             B.    Rule 15

       If the moving party demonstrates good cause pursuant to Rule 16(b)(4), she must then

“satisfy the liberal standard of Fed. R. Civ. P. 15(a).” Humane Soc’y of the United States v. Nat’l

Union Fire Ins. Co. of Pittsburgh, PA, DKC-13-1822, 2016 WL 3668028, at *2 (D. Md. July 11,

2016); see Cook v. Howard, 484 Fed. Appx. 805, 814-15 (4th Cir. 2012); Nourison, 535 F.3d at

298; Wonasue, 295 F.R.D. at 106-07.

       Under Rule 15(a), a court should deny leave to amend in three circumstances: “‘when the

amendment would be prejudicial to the opposing party, the moving party has acted in bad faith, or

the amendment would be futile.’” Davison v. Randall, 912 F.3d 666, 690 (4th Cir. 2019) (quoting

Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010)); see Scott v. Family

Dollar Stores, Inc., 733 F.3d 105, 121 (4th Cir. 2013); Johnson v. Oroweat Foods Co., 785 F.2d

503, 509 (4th Cir. 1986).




                                                  -7-
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 8 of 15



       Under Rule 15(a), a “proposed amendment is futile when it is ‘clearly insufficient or

frivolous on its face.’” Save Our Sound OBX, Inc. v. N.C. Dep’t of Transp., 914 F.3d 213, 228

(4th Cir. 2019) (quoting Johnson v. Oroweat Foods Co., 785 F.2d at 503, 510 (4th Cir. 1986)). A

proposed amendment is also futile if it would add a new claim that fails to state a claim upon which

relief could be granted, and thus would not survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6). See Save Our Sound OBX, 914 F.3d at 228; Davison, 912 F.3d at 690; see also Martin

v. Duffy, 858 F.3d 239, 247-48 (4th Cir. 2017) (affirming denial of leave to amend on futility

grounds where the plaintiff’s “pleading deficiency cannot be cured by amendment of his

complaint”), cert. denied, ___ U.S. ___ 138 S. Ct. 738 (2018); U.S. Airline Pilots Ass’n v. Awappa,

LLC, 615 F. 3d 312, 320 (4th Cir. 2010) (stating that a court need not grant leave to amend where

the amendment would have “no impact on the outcome of the motion to dismiss”).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662, 687-80 (2009) (expounding on the Rule 12(b)(6) standard);

Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir. 2019);

Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include

“detailed factual allegations” to withstand a motion to dismiss. Twombly, 550 U.S. at 555. But, it

is axiomatic that “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” are insufficient. Id. at 570; see Iqbal, 556 U.S. at 678 (explaining that “an unadorned, the-

defendant-unlawfully-harmed-me accusation” does not state a plausible claim for relief).

       In short, to survive Rule 12(b)(6), the “‘plaintiffs’ factual allegations must be enough to

raise a right to relief above the speculative level, thereby nudging their claims across the line from

conceivable to plausible.’” Hately v. Watts, 917 F.3d 770, 781 (4th Cir. 2019) (citation omitted).



                                                 -8-
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 9 of 15



                                        III.    Discussion

       The gist of plaintiff’s argument, advanced in both the Motion and the Reply, is that the

Complaint gave Safeway adequate notice of all the claims plaintiff now seeks to bring. The Motion

states that the Amended Complaint merely “restates the facts” and “clarifies” the Complaint. ECF

33 at 2-3. Further, plaintiff asserts that “a careful reading” of the Complaint reveals factual

allegations that “support[] a claim for the failure to engage in an interactive process.” Id.

Accordingly, the Amended Complaint includes such a claim as Count Three. See ECF 33-2 at 9.

With respect to the other claims new to the Amended Complaint—namely, the “intentional

disability discrimination” claim in Count One and the emotional distress claims embedded in each

count—Ms. Dressel contends that the Complaint “apprised” and “advised” defendant that she was

bringing such claims. See ECF 37 at 2, 6.

                                          A.      Rule 16

       Safeway contends that Ms. Dressel has not demonstrated good cause. ECF 34 at 3-4. First,

defendant asserts, plaintiff’s counsel was “aware of the material facts surrounding Plaintiff’s

‘interactive process’” since entering an appearance in the case in September 2019. Id. at 4.

Further, Ms. Page’s deposition did not reveal “any materially new or different facts about”

defendant’s communications with plaintiff. Id. at 4. “The only explanation for Plaintiff’s delay

in seeking to amend,” in defendant’s view, “is Plaintiff’s own lack of attention or care with respect

to the Court’s deadlines.” Id. at 5.

       Safeway also insists that it would be prejudiced if the Motion were granted, although it

does not explicitly tie this argument to the standards under either Rule 16 or Rule 15. In

defendant’s view, if the Motion were granted this would require Safeway to respond to entirely

new claims for intentional discrimination and emotional distress, respectively, as well as the



                                                -9-
        Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 10 of 15



demand for $500,000 in punitive damages, an amount over twenty-five times greater than the

amount of punitive damages demanded in the Complaint. Id. at 6-8. Defendant argues that having

to mount these defenses at this stage of the litigation would be prejudicial. As defendant notes,

the deadline for completion of discovery is October 27, 2020, per the Scheduling Order of July 29,

2020 (ECF 32). See ECF 34 at 5-7.

       At the outset, I note that Ms. Dressel’s Motion was untimely, though not excessively so,

due to the unanticipated extension resulting from the pandemic. The deadline for amendment of

pleadings was extended by almost three months, pursuant to the Standing Order. Yet, the Motion

was not filed until five weeks after the extended deadline.

       Nonetheless, plaintiff must satisfy Rule 16’s good cause standard. Faulconer, 808 F.

App’x at 152; Wonasue, 295 F.R.D. at 106. Ms. Dressel presents no argument as to why she has

good cause to amend. Even after the Opposition invoked Rule 16, plaintiff did not address the

rule’s good cause requirement in the Reply. More important, plaintiff does not appear to suggest,

let alone contend, that she was diligent, despite her tardiness. The absence of any explanation for

the tardiness is striking, given that plaintiff acknowledges only the original deadline for amending

pleadings of April 20, 2020, and not the extended deadline of July 13, 2020. See ECF 33 at 2.

According to plaintiff’s own reasoning, the Motion was overdue by four months, not five weeks.

       At first glance, Ms. Dressel seems to suggest that adding Count Three, the interactive

process ADA claim, is warranted because new information came to light during discovery.

Plaintiff asserts: “One fact that stands out in the deposition of Jessica Page is that Defendant did

not propose or suggest any jobs which the Plaintiff could work at with her disabilities. Plaintiff

now seeks to amend the complaint to assert a claim for failure to engage in an interactive process.”

ECF 33 at 2. The Amended Complaint, however, does not substantively change the factual



                                               - 10 -
         Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 11 of 15



allegations regarding Ms. Page’s communications with plaintiff. See ECF 33-2 at 3-8 (displaying

the Amended Complaint’s proposed revisions to the factual allegations). Whatever testimony

stood out to plaintiff during the deposition apparently did not supply the basis for new factual

allegations, contrary to what the Motion implies. Even if plaintiff had obtained new information

late in discovery, she would still need to show that she had diligently sought to meet the applicable

discovery deadlines. See Wonasue, 295 F.R.D. at 108 (reasoning that plaintiff allegedly obtained

new information only one week before discovery deadline because of her own “considerable,

avoidable delay,” which showed lack of diligence).

        Moreover, Ms. Dressel has not provided any explanation for the delay in seeking to add

either the intentional discrimination ADA claim or the emotional distress claim, or to increase the

amount demanded in damages. With respect to these claims, plaintiff does not suggest that she

obtained new information late in discovery, and indeed, the Amended Complaint does not contain

any materially different factual allegations that would support such a claim. See ECF 33-2 at 3-8.

In fact, plaintiff emphasizes this point herself in the Reply, asserting that “all of the facts set forth

in the Amended Complaint are derived from the original complaint.” ECF 37 at 1.

        Plaintiff’s failure to provide any explanation as to why she filed the Motion after it was

due, and nearly one year after plaintiff’s counsel entered an appearance in this case, indicates a

lack of diligence. See Faulconer, 808 F. App’x at 152 (denying motion to amend under Rule

16(b)(4) because of eight months’ delay and absence of explanation); cf. Odyssey Travel Ctr., Inc.

v. RO Cruises, Inc., 262 F. Supp. 2d 618, 632 (D. Md. 2003) (denying motion for leave to amend

to join additional parties where movant was “put on notice” approximately ten months prior of

reason to add parties). And, because plaintiff has failed to demonstrate diligence, the Rule 16

analysis need go no further. See Faulconer, 808 F. App’x at 152; Rassoull, 209 F.R.D. at 374.



                                                 - 11 -
        Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 12 of 15



Therefore, I need not address the parties’ remaining arguments, including those regarding

prejudice.

       For the foregoing reasons, I shall deny the Motion, without prejudice, because it does not

satisfy Rule 16(b)(4).

                                         B.      Rule 15

       In the alternative, I conclude that the proposed addition of Count Three would be futile

under Rule 15(a), because there is no independent cause of action under the ADA for failure to

engage in an interactive process.

       Count Two of the Amended Complaint alleges a failure to provide reasonable

accommodation, in violation of the ADA. ECF 33-1 at 6-7. Count Three of the proposed Amended

Complaint alleges a “failure to engage plaintiff in an interactive process” in violation of the ADA.

Id. at 7. “Had Defendant engaged the Plaintiff in an interactive process,” Ms. Dressel claims, “a

reasonable accommodation would have been found.” Id. at 7-8. In support of the viability of

Count Three, plaintiff cites Fourth Circuit case law discussing an employer’s “good-faith duty”

under the ADA to engage with an employee in an interactive process after the employee

“communicates her disability and desire for an accommodation.” Jacobs v. N.C. Admin. Office of

the Courts, 780 F.3d 562, 581 (4th Cir. 2015); see ECF 37 at 5.

       Title I of the ADA prohibits discrimination “against a qualified individual on the basis of

disability in regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a); see Summers v. Altarum Inst., Corp., 740 F.3d 325, 328 (4th

Cir. 2014) (“The ADA makes it unlawful for covered employers to ‘discriminate against a

qualified individual on the basis of disability.’”). A “qualified individual” is defined as a person



                                               - 12 -
        Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 13 of 15



who, “with or without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds or desires.” 42 U.S.C. § 12111(8); see 29 C.F.R.

§ 1630.2(m); see also Reyazuddin v. Montgomery Cty., 789 F.3d 407, 414 (4th Cir. 2015).

       One form of discrimination that Title I of the ADA prohibits is “not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability . . . unless [the employer] can demonstrate that the accommodation would impose

an undue hardship on the operation of the business of [the employer.]” Id. §12112(b)(5)(A); see

Wilson v. Dollar Gen. Corp., 717 F.3d 337, 344 (4th Cir. 2013); Crabill v. Charlotte Mecklenburg

Bd. of Educ., 423 F. App’x 314, 322 (4th Cir. 2011).

       For present purposes, it is not necessary to delve into the details of what constitutes

reasonable accommodation under the ADA, or what exactly plaintiff must show to establish a

prima facie case of failure to provide reasonable accommodation. As is relevant here, federal

regulations provide, in part: “To determine the appropriate reasonable accommodation it may be

necessary for the [employer] to initiate an informal, interactive process with the individual with a

disability in need of the accommodation.” 29 C.F.R. § 1630.2(o)(3) (emphasis added). The so-

called “interactive process” should “identify the precise limitations resulting from the disability

and potential reasonable accommodations that could overcome those limitations.” Id.; see also

Haneke v. Mid-Atl. Capital Mgmt., 131 F. App’x 399, 399-400 (4th Cir. 2005) (“Implicit in the

fourth element [of the prima facie case] is the ADA requirement that the employer and employee

engage in an interactive process to identify a reasonable accommodation”).

       The responsibility to engage in the interactive process is “shared between the employee

and the employer.” Loulseged v. Akzo Nobel, Inc., 178 F.3d 731, 736 (5th Cir. 1991) (emphasis

in original). “A party that obstructs or delays the interactive process, or simply fails to



                                               - 13 -
        Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 14 of 15



communicate, is not acting in good faith to find a solution.” Fleetwood v. Harford Systems, Inc.,

380 F. Supp. 2d 688, 701 (D. Md. 2005). Moreover, “the employer must work with the employee

to determine what accommodation would help,” and the employer “cannot escape liability simply

because the employee does not suggest a particular reasonable accommodation that would assist

him.” Id.

       Although an employer’s deficient participation in the statutorily-mandated interactive

process may furnish a claim for failure to provide reasonable accommodation, it does not give rise

to a separate, independent claim. As the Fourth Circuit explained in Wilson v. Dollar Gen. Corp.,

717 F.3d 337, 347 (4th Cir. 2013) (quoting Rehling v. City of Chicago, 207 F.3d 1009, 1015 (7th

Cir. 2000), amended (Apr. 4, 2000)), “[T]he interactive process ‘is not an end in itself; rather it is

a means for determining what reasonable accommodations are available to allow a disabled

individual to perform the essential job functions of the position sought.’”

       To be sure, the “ADA imposes upon employers a good-faith duty ‘to engage . . . in an

interactive process to identify a reasonable accommodation.’” Jacobs, 780 F.3d at 581 (quoting

Wilson, 717 F.3d at 346). But, the dereliction of that duty does not give rise to a claim apart from

one of failure to accommodate. See Rhodes v. Comcast Cable Commc’ns Mgmt., LLC, No. CV

GLR-14-1824, 2016 WL 4376653, at *10 n.1 (D. Md. Aug. 17, 2016), vacated in part on other

grounds on reconsideration, No. CV GLR-14-1824, 2017 WL 11454920 (D. Md. July 25, 2017);

Wilson v. Bd. of Educ. of Prince George’s Cty., No. 12-CV-2092-AW, 2013 WL 3146935, at *8

(D. Md. June 18, 2013) (“failure to engage in an interactive process is merely an element that can

be used to establish failure to accommodate. It does not exist as an independent cause of action.”);

see also Walter v. United Airlines, Inc., 232 F.3d 892, 2000 WL 1587489, at *5 (4th Cir.2000)




                                                - 14 -
        Case 1:19-cv-01556-ELH Document 38 Filed 10/02/20 Page 15 of 15



(unpublished table opinion); Bertrand v. Town of Elkton, No. CV RDB-17-3265, 2019 WL

5212804, at *6 (D. Md. Oct. 15, 2019).

       Other circuits agree. See Murphy v. Sec’y, U.S. Dep’t of Army, 769 F. App’x 779, 782

(11th Cir. 2019) (“There is no independent cause of action for bad faith interactive process. . . .

This is because an employee’s claim that her employer took adverse action against her by failing

to engage her in an interactive process merely reclothes her discrimination claim.”); Noll v. Int’l

Bus. Machines Corp., 787 F.3d 89, 98 (2d Cir. 2015) (“The point of engaging in an interactive

process is to ‘discover[ ] a means by which an employee’s disability could have been

accommodated.’”) (citation omitted); Rehling, 207 F.3d at 1016 (“To hold employers liable for the

failure of an interactive process regardless of whether a reasonable accommodation was made

would . . . elevate the ADA’s interactive process requirement to an end in itself.”).

       Accordingly, Count Three fails to state a claim upon which relief could be granted, and

would thus be futile for purposes of Rule 15(a). See Save Our Sound OBX, 914 F.3d at 228. The

factual allegations underlying Count Three may, however, be relevant to Ms. Dressel’s claim for

failure to provide reasonable accommodation.

                                        IV.    Conclusion

       For the foregoing reasons, I shall deny the Motion (ECF 33). However, I will permit

counsel to file an Amended Complaint that restates the original allegations, to the extent necessary

for clarity, in a manner typical of a presentation prepared by a lawyer. Counsel may not, however,

add new claims.

       An Order follows.

Date: October 2, 2020                                               /s/
                                                             Ellen L. Hollander
                                                             United States District Judge



                                               - 15 -
